                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for Mortgage Fund IVC Trust 2016-RN5
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 MORTGAGE FUND IVC TRUST 2016-RN5,                   Case No. 2:17-cv-02309-KJD-PAL
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                              Plaintiff,
AKERMAN LLP




                                                            13                                                       STIPULATION AND ORDER FOR
                                                                 vs.                                                 EXTENSION OF TIME TO FILE
                                                            14                                                       REPLIES IN SUPPORT OF MOTIONS
                                                                 DEWEY D. BROWN; REPUBLIC SILVER                     FOR SUMMARY JUDGMENT
                                                            15   STATE DISPOSAL, INC. DBA REPUBLIC
                                                                 SERVICES; LILLIAN R. BROWN; SATICOY                 (FIRST REQUEST)
                                                            16   BAY LLC SERIES 2175 CLEARWATER
                                                                 LAKE; DOE INDIVIDUALS I-X, inclusive, and
                                                            17   ROE CORPORATIONS I-X, inclusive,

                                                            18                                Defendants.

                                                            19            Mortgage Fund IVC Trust 2016-RN5 (the Trust), and Saticoy Bay LLC Series 2175

                                                            20   Clearwater Lake (Saticoy Bay) hereby stipulate and agree that both the Trust and Saticoy Bay shall

                                                            21   have an additional fourteen (14) days, up to and including March 25, 2019, to file their replies in

                                                            22   support of their motions for summary judgment. Both replies are currently due on March 11, 2019,

                                                            23   pursuant to ECF Nos. 38 and 39. The Trust's motion was filed February 4, 2019 [ECF No. 36], and

                                                            24   Saticoy Bay's response was filed on February 25, 2019 [ECF No. 38]. Saticoy Bay's motion was

                                                            25   filed on February 4, 2019 [ECF No. 37], and the Trust's response was filed on February 25, 2019

                                                            26   [ECF No. 39].

                                                            27   . . .

                                                            28
                                                                 {38615645;1}
                                                                 48073553;1
                                                                                                                  Mortgage Fund IVC Trust 2016-RN5 vs. Dewey D. Brown
                                                            1                                                                                  2:17-cv-02309-KJD-PAL
                                                            2                 This is the parties' first request for an extension of this deadline, and is not intended to cause
                                                            3    any delay or prejudice to any party.
                                                            4
                                                                          DATED this 26th day of February, 2019.
                                                            5
                                                                 AKERMAN LLP                                                 LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                            6                                                                LTD.
                                                            7
                                                                 /s/Natalie L. Winslow_________________                      /s/Michael F. Bohn_________________
                                                            8    DARREN T. BRENNER, ESQ.                                     MICHAEL F. BOHN, ESQ.
                                                                 Nevada Bar No. 8386                                         Nevada Bar No. 1641
                                                            9    NATALIE L. WINSLOW, ESQ.                                    ADAM R. TRIPPIEDI, ESQ.
                                                                 Nevada Bar No. 12125                                        Nevada Bar No. 12294
                                                            10   1635 Village Center Circle, Suite 200                       2260 Corporate Circle, Suite 480
                                                                 Las Vegas, NV 89134                                         Henderson, NV 89074
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for Mortgage Fund IVC Trust 2016-RN5              Attorneys for Saticoy Bay LLC Series 2175
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                             Clearwater Lake
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16                                                       ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18
                                                                                                            _________________________________________
                                                            19                                              UNITED STATES DISTRICT COURT JUDGE
                                                            20
                                                                                                                    2/27/2019
                                                                                                            DATED: _________________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {38615645;1}                                           2
                                                                 48073553;1
